DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner et al. (US 2004/0100163) in view of Cerofolini (US 2010/0274136).
With respect to claim 1, Baumgartner et al. discloses a phased ultrasonic transducer for continuous monitoring (Fig 1) comprising: a plurality of individual piezoelectric rods (items 12), wherein the individual piezoelectric rods have a top and a bottom and are separated from one another by a predetermined distance (Fig 1); electrodes, wherein the electrodes are divided into segments such that each segment is connected to an individual piezoelectric rod of the plurality of individual piezoelectric rods (Paragraph 33); a common conductive electrode plate (item 18) connected to the bottom of the plurality of individual piezoelectric rods (Fig 1); an acoustic impedance matching layer (items 20 and 22) is bonded to the common conductive electrode plate such that the common conductive electrode plate is between the acoustic impedance matching layer and the plurality of individual piezoelectric rods (Fig 1).

Cerofolini teaches a piezoelectric ultrasonic transducer including a printed circuit board having electrodes printed on the printed circuit board (Paragraph 100); and a multipin connector is connected to an end of the printed circuit board, wherein the multipin connector is connected to an ultrasound excitation and signal amplification electronic system (Paragraph 50). Regarding the “printed” language, this is product-by-process language that does not further limit the structural features of the device. It has been held that where claimed product is the same as or obvious over a product of the prior art, the claim is unpatentable even if the prior product was made by a different process (In re Thorpe, 227 USPQ 964). 
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrodes on the circuit board and multi-pin connector of Cerofolini in combination with the ultrasonic transducer of Baumgartner et al. for the benefit of better facilitating the electrical connections to the circuit board and piezoelectric elements (Paragraphs 50 and 100 of Cerofolini).
With respect to claim 2, the combination of Baumgartner et al. and Cerofolini discloses the phased ultrasonic transducer of claim 1. Baumgartner et al. discloses that the plurality of individual piezoelectric rods are separated by nonconductive material (Fig 1).
With respect to claim 3, the combination of Baumgartner et al. and Cerofolini discloses the phased ultrasonic transducer of claim 1. Baumgartner et al. discloses that the combination of an individual piezoelectric rod and a segment of electrodes is a channel (Fig 1).
Response to Arguments
Applicant's arguments filed 27 October 2020 have been fully considered but they are not persuasive. Applicant argues, with a supporting declaration, that the contact electrodes of Cerofolini are electrically and mechanically connected to a circuit board rather than being printed on a circuit board. However, this argument is directed to product-by-process language. It has been held that where claimed product is the same as or obvious over a product of the prior art, the claim is unpatentable even if the prior product was made by a different process (In re Thorpe, 227 USPQ 964). Therefore, because the structural arrangement of the contact electrodes and circuit board is the same as an electrode being printed on a circuit board, applicant’s arguments are not found persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837